DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, recites the limitation “the portable computer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Response to Arguments
Applicant’s arguments with respect to claims 1-20, 24-31, 51-79 have been considered but are moot because the new ground of rejection does not rely on any 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6, 7-11, 13-19, 24, 25, 27-31 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al. (U.S. Pub. No. 2011/0014899) in view of Bauman (U.S. Pub. No. 2012/0046013) and Pope et al. (U.S. Pub. No. 2013/0031268).

Regarding claims 1, 17 and 30, Cugnini et al. discloses a proxy method comprising (see paragraph 0015 and fig. 9; wireless device as a relay):
a processor executing a mobile application, wherein the processor is resident on a member of the group consisting of (1) a smart phone, (2) a tablet computer, and (3) a mobile handheld computing device (see paragraphs 0010, 0012, figs. 4, 6; CPU 185 resident on wireless mobile device and memory 186 storing application programs);
wherein the executing step comprises:
 user-operated receiver (110) may use a bi-directional short-range wireless connection (190) to communicate with wireless mobile device (180) by means of a short-range antenna (200). The user data (300) may then be relayed to the service provider by means of a bi-directional wireless connection (210), for example the cellular telephone network.  The complete return data path communication may be automated, so that no direct user input is required);

form of user data (300) may be provided to the service provider (150) as user 
information (310) by means of a wireless device (180), for example, a user-maintained cellular telephone that may be used to relay the user data between the user-operated receiver and the service provider);
the mobile application receiving the message according a PAN protocol (see paragraphs 0021-0023, 0025);
the mobile application preparing the message for transmission over the WAN according to a WAN protocol (see paragraphs 0037-0038); and
the mobile application sending the prepared message to the remote server through the proxy service over the WAN according to the WAN protocol (see paragraphs 0037-0038).
However, Cugnini et al. is silent as to leveraging a tethering plan from the carrier and receiving plurality of segments and reassembling the segments.
Bauman discloses leveraging a tethering plan from the carrier (see paragraph 0047; a user has selected to allow VoIP calls over non-cellular data networks (e.g., WiFi or WiMax)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al. to include leveraging a tethering plan from the carrier as taught by Bauman for the advantage of managing/saving data plan.

Pope et al. discloses receiving plurality of segments and reassembling the segments (see paragraph 0079; receiving stream of messages to be split into multiple segments, each of which includes a sequence number so that the receiver can reassemble the message stream even when segments arrive out of order).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al. and Bauman to include receiving plurality of segments and reassembling the segments as taught by Pope et al. for the advantage of reassembling the segments into the original message.

Regarding claim 6, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the member is the smart phone (see paragraph 0025; wireless device 180).

Regarding claim 7, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 6).  Cugnini et al. discloses downloading the mobile application onto the smart phone (see paragraph 0043).

 Regarding claim 8, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the another device comprises a radio, and wherein the message data comprises data indicative of 

Regarding claim 9, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the another device comprises a television, and wherein the message data comprises data indicative of content being viewed through the television (see paragraphs 0036-0037, 0046).

Regarding claim 10, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses connecting the another device to a PAN transceiver unit through which the another device communicates over the PAN with the mobile application (see fig. 1).

Regarding claim 11, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the PAN connection comprises a Bluetooth connection (see paragraphs 0020, 0023, 0024, 0034; Bluetooth).

Regarding claims 13 and 27, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claims 1 and 17).  Cugnini et al. discloses wherein the executing step further comprises:
retrieving information indicative of a user associated with the portable computer from memory on the portable computer (see paragraph 0036); and


Regarding claim 14, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses the portable computer pairing with the another device via the wireless PAN automatically when the portable computer comes within range of the PAN (see paragraph 0027 and fig. 1).

Regarding claim 15, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the executing step further comprises relaying a message via the proxy service from the remote server to the another device for processing thereby (see paragraphs 0025-0026 and fig. 1).

Regarding claim 16, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein creating a network of a plurality of devices via a plurality of PAN transceivers, wherein the another device is a member of the network, and wherein the message includes data from at least one device within the network that is not the another device (see paragraphs 0025-0026 and fig. 1).

claim 18, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 17).  Cugnini et al. discloses wherein the mobile application is a downloaded mobile application (see paragraph 0043).

Regarding claim 19, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 18).  Cugnini et al. discloses wherein the portable computer comprises a member of the group consisting of a smart phone and a tablet computer (see paragraphs 0025, 0027; wireless device 180).

Regarding claim 24, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 17).  Cugnini et al. discloses wherein the another device is connected to a PAN transceiver unit through which the another device is paired with the portable computer via the PAN connection (see paragraph 0027 and fig. 1).

Regarding claim 25, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 17).  Cugnini et al. discloses wherein the PAN connection comprises a Bluetooth connection (see paragraphs 0023-0024, 0034; Bluetooth).

Regarding claim 28, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 17).  Cugnini et al. discloses wherein the instructions are further configured, upon execution by the processor of the portable 

Regarding claims 29 and 31, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claims 17 and 30).  Cugnini et al. discloses wherein the instructions are further configured, upon execution by the processor of the portable computer, to relay a message via the proxy service from the remote server to the another device for processing thereby (see paragraphs 0025-0026 and fig. 1).

Regarding claim 68, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  Cugnini et al. discloses wherein the WAN comprises a cellular data network, and wherein the sending step comprises sending the prepared message to the remote server through the proxy service over the cellular data network (see paragraphs 0028, 0040, fig. 1).

Regarding claim 69, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 17).  Cugnini et al. discloses wherein the WAN comprises a cellular data network, and wherein the instructions are further configured, upon execution by the processor of the portable computer, to: send the prepared message to the remote server through the proxy service over the cellular data network (see paragraphs 0028, 0040, fig. 1).

claim 70, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 30).  Cugnini et al. discloses wherein the WAN comprises a cellular data network, and wherein execution of the mobile application causes the processor to: send the prepared message to the remote server through the proxy service over the cellular data network (see paragraphs 0028-0031, fig. 1).


Claims 12, 26, 65, 71- 77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al. (U.S. Pub. No. 2011/0014899) in view of Bauman (U.S. Pub. No. 2012/0046013), Pope et al. (U.S. Pub. No. 2013/0031268) and Stomakhin et al. (U.S. Pub. No. 2009/0070828).

Regarding claim 73, Cugnini et al. discloses a proxy system comprising (see paragraph 0015 and fig. 9; wireless device as a relay):
a mobile application for download onto a portable computer, wherein the mobile application comprises a plurality of processor-executable instructions for execution by a processor of the portable computer to (see paragraphs 0036, 0042-0044):
creating a proxy service, wherein the creating step includes forming a personal area network (“PAN”) with another device via a PAN transceiver (see paragraph 0027 and fig. 1; bi-directional connection (190) may comprise two uni-directional connections, i.e., one connection from receiver (110) to wireless device (180) and one connection from wireless device (180) to receiver (110)) and forming a wide area network (“WAN”) with a remote server via a WAN transceiver (see paragraph 0028 and fig. 1; The user 
the mobile application receiving a message from the another device through the proxy service over the PAN (see paragraph 0025; interactive return information in the  form of user data (300) may be provided to the service provider (150) as user information (310) by means of a wireless device (180), for example, a user-maintained cellular telephone that may be used to relay the user data between the user-operated receiver and the service provider);

the mobile application preparing the message for transmission over the WAN according to a WAN protocol (see paragraphs 0037-0038); and
the mobile application sending the prepared message to the remote server through the proxy service over the WAN according to the WAN protocol (see paragraphs 0037-0038).
However, Cugnini et al. is silent as to leveraging a tethering plan from the carrier, receiving plurality of segments and reassembling the segments and a distinct personal area network (PAN) transceiver unit for connection with the another device to provide connectivity for the another device with the mobile application via the wireless PAN.
Bauman discloses leveraging a tethering plan from the carrier (see paragraph 0047; a user has selected to allow VoIP calls over non-cellular data networks (e.g., WiFi or WiMax)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al. to include leveraging a tethering plan from the carrier as taught by Bauman for the advantage of managing/saving data plan.
However, Cugnini et al. and Bauman fails to disclose receiving plurality of segments and reassembling the segments and a distinct personal area network (PAN) transceiver unit for connection with the another device to provide connectivity for the another device with the mobile application via the wireless PAN.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al. and Bauman to include receiving plurality of segments and reassembling the segments as taught by Pope et al. for the advantage of reassembling the segments into the original message.
However, Cugnini et al., Bauman and Pope et al. are silent as to a distinct personal area network (PAN) transceiver unit for connection with the another device to provide connectivity for the another device with the mobile application via the wireless PAN.
Stomakhin et al. discloses a distinct personal area network (PAN) transceiver unit (see fig. 2B (230)) for connection with the another device to provide connectivity for the another device with the mobile application via the wireless PAN (see figs. 1B, 2B, paragraph 0037).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include a distinct personal area network (PAN) transceiver unit for connection with the another device to provide connectivity for the another device with the mobile 

Regarding claims 12 and 26, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claims 1 and 17).  However, Cugnini et al., Bauman and Pope et al. are silent as to wherein the WAN protocol comprises TCP/IP.
Stomakhin et al. discloses wherein the WAN protocol comprises TCP/IP (see paragraph 0028).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include wherein the WAN protocol comprises TCP/IP as taught by Stomakhin et al. for the advantage of enabling communication of messages to and from one or more networked entities.

Regarding claim 65, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  However, Cugnini et al., Bauman and Pope et al. are silent as to connecting a distinct PAN transceiver unit to the another device to enable the another device to communicate with the mobile application via the proxy service, the distinct PAN transceiver unit comprising a processor, a memory, and a PAN transceiver configured for cooperation with each other and the member to create the proxy service in response to the member coming within range of the PAN.

Examiner takes official notice that it is well known that PAN transceiver unit comprises a processor, a memory, and a PAN transceiver.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include connecting a distinct PAN transceiver unit to the another device to enable the another device to communicate with the mobile application via the proxy service, the distinct PAN transceiver unit comprising a processor, a memory, and a PAN transceiver configured for cooperation with each other and the member to create the proxy service in response to the member coming within range of the PAN as taught by Stomakhin et al. for the advantage of enabling communication of messages to and from one or more networked entities.


Regarding claim 71, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claim 65).  Stomakhin et al. discloses wherein the distinct PAN transceiver unit further comprises a connector for 

Regarding claim 72, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claim 71).  Stomakhin et al. discloses wherein the connector comprises a USB connector (see paragraphs 0013, 0022, 0031).

Regarding claim 74, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claim 73).  Stomakhin et al. discloses wherein the distinct PAN transceiver unit is configured for cooperation with each other and mobile application to create the proxy service in response to the portable computer coming within range of the PAN (see paragraphs 0013, 0039-0040).
Examiner takes official notice that it is well known that PAN transceiver unit comprises a processor, a memory, and a PAN transceiver.

Regarding claim 75, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claim 74).  Stomakhin et al. discloses wherein the distinct PAN transceiver unit further comprises a connector for physically connecting with a port of the another device (see paragraphs 0037, 0040 and fig. 2B).

claim 76, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claim 75).  Stomakhin et al. discloses wherein the connector comprises a USB connector (see paragraphs 0013, 0022, 0031).

Regarding claim 77, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claim 74).  Stomakhin et al. discloses wherein the portable computer comprises a smart phone or tablet computer (see paragraphs 0014, 0016, 0019-0022, fig. 1B (122)).

Regarding claim 79, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claim 77).  Cugnini et al. discloses wherein the WAN comprises a cellular data network, and wherein the instructions are further configured, upon execution by the processor of the portable computer, to:
send the prepared message to the remote server through the proxy service over the cellular data network (see paragraph 0025 and fig. 1).


Claims 2, 4, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman and Pope et al. as applied to claim 1 above, and further in view of McInerney et al. (U.S. Pub. Pub. 2012/0151006).

claims 2 and 20, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claims 1 and 19).  However, Cugnini et al., Bauman and Pope et al. are silent as to wherein the message comprises status information regarding the another device.
McInerney et al. discloses wherein the message comprises status information regarding the another device (see paragraph 0038; For example, the presence status monitor 212 can be used to monitor the current status of the mobile content relay device 102 (e.g., available, on, off, unavailable)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include wherein the message comprises status information regarding the another device as taught by McInerney et al. for the advantage of monitoring the current operating or presence status of various devices operating within the system.

Regarding claim 4, Cugnini et al., Bauman, Pope et al. and McInerney et al. discloses everything claimed as applied above (see claim 2).  Cugnini et al. discloses wherein the another device comprises a television (see paragraph 0046; mobile TV).

Regarding claim 5, Cugnini et al., Bauman, Pope et al. and McInerney et al. discloses everything claimed as applied above (see claim 2).  Cugnini et al. discloses wherein the another device comprises a member of the group consisting of (1) a meter, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman and Pope et al. as applied to claim 2 above, and further in view of Lee (U.S. Pub. No. 2016/0309281).

Regarding claim 3, Cugnini et al., Bauman, Pope et al. discloses everything claimed as applied above (see claim 2).  However, Cugnini et al., Bauman, Pope et al. are silent as to wherein the another device comprises a vehicle.
Lee discloses wherein the another device comprises a vehicle (see paragraph 0022 and fig. 5, 7; model car, submarine).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include wherein the another device comprises a vehicle as taught by Lee for the advantage of providing vehicle access control.


Claims 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman and Pope et al. as applied to claim 16 above, and further in view of Sehgal et al. (U.S. Pub. No. 2014/0358734).

claim 51, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 16).  However, Cugnini et al., Bauman and Pope et al. are silent as to wherein the device network comprises a mesh network of the device.
Sehgal et al. discloses wherein the device network comprises a mesh network of the device (see paragraph 0027; mesh network).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include wherein the device network comprises a mesh network of the device as taught by Sehgal et al. for the advantage of efficiently routing data from/to clients.

Regarding claim 52, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 16).  However, Cugnini et al., Bauman and Pope et al. are silent as to wherein the devices comprise a plurality of meters, the meters including a first meter that serves as the another device and a second meter, and wherein the message includes a meter reading from the second meter that was communicated from the second meter to the first meter via the network.
Sehgal et al. discloses wherein the devices comprise a plurality of meters, the meters including a first meter that serves as the another device and a second meter, and wherein the message includes a meter reading from the second meter that was communicated from the second meter to the first meter via the network (see paragraphs 0048-0049 and figs. 1, 6; meters communicating through a network).


Regarding claim 53, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 16).  However, Cugnini et al., Bauman and Pope et al. are silent as to wherein the device is in communication with at least one device via a second network, wherein the at least one device is not a member of the first network, and wherein the message includes data from the at least one device.
Sehgal et al. discloses wherein the device is in communication with at least one device via a second network, wherein the at least one device is not a member of the first network, and wherein the message includes data from the at least one device (see fig. 1 and paragraphs 0027, 0048-0049).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include wherein the device is in communication with at least one device via a second network, wherein the at least one device is not a member of the first network, 

Regarding claim 54, Cugnini et al., Bauman and Pope et al. discloses everything claimed as applied above (see claim 1).  However, Cugnini et al., Bauman and Pope et al. are silent as to wherein the message includes data from at least one device that is not a member of the PAN that is communicated from the at least one device to the another device via a network distinct from the PAN.
Sehgal et al. discloses wherein the message includes data from at least one device that is not a member of the PAN that is communicated from the at least one device to the another device via a network distinct from the PAN (see paragraphs 0030, 0067, fig. 1 and 8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman and Pope et al. to include wherein the message includes data from at least one device that is not a member of the PAN that is communicated from the at least one device to the another device via a network distinct from the PAN as taught by Sehgal et al. for the advantage of efficiently routing data from/to clients.

Regarding claim 55, Cugnini et al., Bauman, Pope et al. and Sehgal et al. discloses everything claimed as applied above (see claim 59).  Sehgal et al. discloses wherein the another device and the at least one device comprise different meters that .

Claims 59, 60 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman, Pope et al. and McInerney et al. as applied to claim 16 above, and further in view of Sehgal et al. (U.S. Pub. No. 2014/0358734).

Regarding claims 59 and 67, Cugnini et al., Bauman, Pope et al. and McInerney et al. discloses everything claimed as applied above (see claims 2 and 20).  However, Cugnini et al., Bauman, Pope et al. and McInerney et al. are silent as to wherein the another device comprises a meter.
Sehgal et al. discloses wherein the another device comprises a meter (see paragraph 0048).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman, Pope et al. and McInerney et al. to include wherein the another device comprises a meter as taught by Sehgal et al. for the advantage of interacting with other devices.

Regarding claim 60, Cugnini et al., Bauman, Pope et al. and McInerney et al. and Sehgal et al. discloses everything claimed as applied above (see claim 59).  Sehgal et al. discloses wherein the message data comprises a meter reading for the meter (see paragraph 0057, meter reading).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman, Pope et al. and Stomakhin et al. as applied to claim 65 above, and further in view of Sehgal et al. (U.S. Pub. No. 2014/0358734).

Regarding claim 66, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. discloses everything claimed as applied above (see claims 2 and 20).  However, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. are silent as to wherein the another device comprises a meter.
Sehgal et al. discloses wherein the another device comprises a meter (see paragraph 0048).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman, Pope et al. and Stomakhin et al. to include wherein the another device comprises a meter as taught by Sehgal et al. for the advantage of interacting with other devices.


Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman, Pope et al. and Lee as applied to claim 3 above, and further in view of Noe et al. (U.S. Pub. No. 2017/0278020).

claim 56, Cugnini et al., Bauman, Pope et al. and Lee discloses everything claimed as applied above (see claim 3).  However, Cugnini et al., Bauman, Pope et al. and Lee are silent as to wherein the message includes data indicative of a maintenance need for the vehicle, the method further comprising: the processor receiving another message from a remote computer system, wherein the another message is response to the maintenance need communicated via the sent message.
Noe et al. discloses wherein the message includes data indicative of a maintenance need for the vehicle, the method further comprising: the processor receiving another message from a remote computer system, wherein the another message is response to the maintenance need communicated via the sent message (see paragraph 0027).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman, Pope et al. and Lee to include  wherein the message includes data indicative of a maintenance need for the vehicle, the method further comprising: the processor receiving another message from a remote computer system, wherein the another message is response to the maintenance need communicated via the sent message as taught by Noe et al. for the advantage of reminding a user of needed services on their vehicle.

Regarding claim 57, Cugnini et al., Bauman, Pope et al., Lee and Noe et al. discloses everything claimed as applied above (see claim 56).  Noe et al. discloses 

Regarding claim 58, Cugnini et al., Bauman, Pope et al., Lee and Noe et al. discloses everything claimed as applied above (see claim 57).  Noe et al. discloses wherein the maintenance need comprises an oil change (see paragraph 0026-0027; oil change).

Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman, Pope et al. and McInerney et al. as applied to claim 16 above, and further in view of Lee et al. (U.S. Pub. No. 2013/0041951).

Regarding claim 61, Cugnini et al., Bauman, Pope et al. and McInerney et al. discloses everything claimed as applied above (see claim 3).  However, Cugnini et al., Bauman, Pope et al. and McInerney et al. are silent as to wherein the another device comprises a refrigerator.
Lee et al. discloses wherein the another device comprises a refrigerator (see fig. 1, 100 – refrigerator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman, Pope et al. and McInerney et al. to include wherein the another device comprises a refrigerator as taught by Lee et al. for the advantage of interacting with other devices.

Regarding claim 62, Cugnini et al., Bauman, Pope et al., McInerney et al. and Lee discloses everything claimed as applied above (see claim 61).  Lee et al. discloses wherein the message data comprises a temperature for the refrigerator (see paragraph 0098).

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman, Pope et al. and McInerney et al. as applied to claim 2 above, and further in view of Imes et al. (U.S. Pub. No. 2018/0129357).

Regarding claim 63, Cugnini et al., Bauman, Pope et al. and McInerney et al. discloses everything claimed as applied above (see claim 2).  However, Cugnini et al., Bauman, Pope et al. and McInerney et al. are silent as to wherein the another device comprises a thermostat.
Imes et al. discloses wherein the another device comprises a thermostat (see fig. 11; thermostat and paragraph 0239).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman, Pope et al. and McInerney et al. to include wherein the another device comprises a thermostat as taught by Imes et al. for the advantage of adjusting the temperature.

claim 64, Cugnini et al., Bauman, Pope et al., McInerney et al. and Imes et al. discloses everything claimed as applied above (see claim 63).  Imes et al. discloses wherein the message data comprises a temperature reading from the thermostat (see fig. 11 and paragraph 0240).

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Cugnini et al., Bauman, Pope et al. and Stomakhin et al. as applied to claim 77 above, and further in view of Greene (U.S. Pub. No. 2012/0316414).

Regarding claim 78, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. everything claimed as applied above (see claim 77).  However, Cugnini et al., Bauman, Pope et al. and Stomakhin et al. are silent as to wherein the distinct PAN transceiver unit is configured for connection with a meter, wherein the meter serves as the another device.
Greene discloses wherein the distinct PAN transceiver unit is configured for connection with a meter, wherein the meter serves as the another device (see paragraph 0015; The transceiver 130 can be, for example, a sensor, a meter, a 
monitor, and/or any other device capable of communicating with the mobile transceiver 110 over the wireless PAN 122).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Cugnini et al., Bauman, Pope et al. and Stomakhin et al. to include wherein the distinct PAN transceiver unit is configured .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/           Primary Examiner, Art Unit 2425